

114 HR 1289 RS: John Muir National Historic Site Expansion Act
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 584114th CONGRESS2d SessionH. R. 1289[Report No. 114–312]IN THE SENATE OF THE UNITED STATESSeptember 17, 2015Received; read twice and referred to the Committee on Energy and Natural ResourcesAugust 30, 2016Reported under authority of the order of the Senate of July 14, 2016, by Ms. Murkowski, without amendmentAN ACTTo authorize the Secretary of the Interior to acquire approximately 44 acres of land in Martinez,
			 California, and for other purposes.
	
 1.Short titleThis Act may be cited as the John Muir National Historic Site Expansion Act. 2.John Muir National Historic Site land acquisition (a)AcquisitionThe Secretary of the Interior may acquire by donation the approximately 44 acres of land, and interests in such land, that are identified on the map entitled John Muir National Historic Site Proposed Boundary Expansion, numbered 426/127150, and dated November, 2014.
 (b)BoundaryUpon the acquisition of the land authorized by subsection (a), the Secretary of the Interior shall adjust the boundaries of the John Muir Historic Site in Martinez, California, to include the land identified on the map referred to in subsection (a).
 (c)AdministrationThe land and interests in land acquired under subsection (a) shall be administered as part of the John Muir National Historic Site established by the Act of August 31, 1964 (Public Law 88–547; 78 Stat. 753; 16 U.S.C. 461 note).August 30, 2016Reported without amendment